[ex101amendmentno1toarcre001.jpg]
EXHIBIT 10.1 AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT AMENDMENT
NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 31, 2020
(this “Amendment No. 1”), is by and among Wells Fargo Bank, National
Association, a national banking association, in its capacity as administrative
agent (in such capacity, “Agent”) pursuant to the Credit Agreement (as
hereinafter defined), the Lenders (as hereinafter defined) party hereto,
BlueLinx Holdings Inc., a Delaware corporation (“Parent”), BlueLinx Corporation,
a Georgia corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited
partnership (“BFLP”), Cedar Creek LLC, a Delaware limited liability company, on
behalf of itself and as successor by merger of Venture Development &
Construction, LLC with and into Cedar Creek LLC (“Cedar Creek LLC”), Cedar Creek
Corp., a Delaware corporation (“Cedar Creek Corp.”), Astro Buildings Inc., a
Delaware corporation (“Astro Buildings”), Lake States Lumber, Inc., a Minnesota
corporation (“Lake States” and, together with Parent, BlueLinx, BFLP, Cedar
Creek LLC, Cedar Creek Corp, Astro Buildings and Lake States, each, a “Borrower”
and individually and collectively, jointly and severally, the “Borrowers”),
BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”), BlueLinx
Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”), Cedar Creek Holdings
Inc., a Delaware corporation (“Cedar Creek Holdings”), and each of the SPE
Propcos signatory party hereto (and together with BFH1, BFH2 and Cedar Creek
Holdings, each a “Guarantor” and individually and collectively, jointly and
severally, “Guarantors”). W I T N E S S E T H: WHEREAS, Agent, the parties to
the Credit Agreement as lenders (collectively, “Lenders”), Borrowers and
Guarantors have entered into financing arrangements pursuant to which Lenders
(or Agent on behalf of Lenders) have made and may make loans and advances and
provide other financial accommodations to Borrowers as set forth in the Amended
and Restated Credit Agreement, dated as of April 13, 2018, by and among Agent,
Lenders, Borrowers and Guarantors (as from time to time further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Credit
Agreement”, and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto, as
from time to time amended, modified, supplemented, extended, renewed, restated,
or replaced, collectively, the “Loan Documents”); WHEREAS, Borrowers and
Guarantors have requested that Agent and Lenders enter into certain amendments
to the Credit Agreement; WHEREAS, the parties hereto desire to enter into this
Amendment No. 1 to evidence and effectuate such amendments under the Credit
Agreement, in each case subject to the terms and conditions and to the extent
set forth herein; NOW, THEREFORE, in consideration of the premises and covenants
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre002.jpg]
Section 1. Definitions. 1.1 Additional Definitions. As used herein or in the
Credit Agreement or in any of the other Loan Documents, the following terms
shall have the meanings set forth below and the Credit Agreement and the other
Loan Documents shall be deemed and are hereby amended to include, in addition
and not in limitation, the following definitions: “Amendment No. 1” shall mean
Amendment No. 1 to Amended and Restated Credit Agreement, dated as of January
31, 2020, by and among Agent, Borrowers, Guarantors and Lenders, as the same may
be amended, modified, supplemented, extended, renewed, restated or replaced.
“Amendment No. 1 Effective Date” shall mean the date on which all of the
conditions precedent set forth in Amendment No. 1 have been satisfied. “BHC Act
Affiliate” of a Person means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person. “Covered
Entity” means any of the following: (a) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the
meaning specified therefor in Section 17.18 of this Agreement. “Default Right”
has the meaning assigned to that term in, and shall be interpreted in accordance
with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. § 5390(c)(8)(D). “QFC Credit Support” has the
meaning specified therefor in Section 17.18 of this Agreement. 1.2 Amendments to
Definitions. (a) Seasonal Period. The definition of “Seasonal Period” set forth
in the Credit Agreement is replaced with the following: “Seasonal Period” means
(a) from the Closing Date through and including the date that is 12 months after
the Closing Date, (b) commencing with the 2



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre003.jpg]
calendar year 2019, the 241 day period commencing on November 15, 2019 through
and including July 15, 2020 and (c) commencing with the calendar year 2020 and
thereafter, the 120 day period (or 121 day period in a leap year) commencing on
December 15 of each calendar year and ending on April 15 of each immediately
succeeding calendar year. (b) Cash Dominion Event. The definition of “Cash
Dominion Event” set forth in the Credit Agreement is hereby amended by replacing
the reference to “3 consecutive Business Days” with “5 consecutive Business
Days”. 1.3 Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed to them in the Credit
Agreement. Section 2. Amendments to Credit Agreement. 2.1 Interest Computation.
The first sentence of Section 2.6(e) of the Credit Agreement is hereby replaced
with the following: “All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year (or 365 days (or 366 days in a
leap year), as the case may be, in the case of Revolving Loans for which the
Base Rate is used), in each case, for the actual number of days elapsed in the
period during which the interest or fees accrue.” 2.2 QFC Credit Support
Provisions. A new Section 17.18 is hereby added to the Credit Agreement
immediately after Section 17.17 of the Credit Agreement as follows: “17.18
Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
"QFC Credit Support" and each such QFC a "Supported QFC"), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the "U.S. Special
Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a 3



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre004.jpg]
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.” Section 3. Representations and Warranties. Borrowers and
Guarantors, jointly and severally, represent and warrant with and to Agent and
Lenders as follows, which representations and warranties, together with the
representations and warranties in the other Loan Documents, shall survive the
execution and delivery hereof, and the truth and correctness thereof, in all
material respects, being a continuing condition of the making of any Loans by
Lenders (or Agent on behalf of Lenders) to Borrowers: 3.1 This Amendment No. 1
and each other agreement or instrument to be executed and delivered by Borrowers
or Guarantors hereunder has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and Guarantors which are a party
hereto and is in full force and effect as of the date hereof, as the case may
be, and the obligations of Borrowers and Guarantors contained herein constitute
legally valid and binding obligations of Borrowers and Guarantors, as the case
may be, enforceable against them in accordance with their terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally. 3.2 The execution, delivery and performance of this Amendment
No. 1 and each other agreement or instrument to be executed and delivered by
Borrowers or Guarantors hereunder will not (a) violate any material provision of
federal, state, or local law or regulation applicable to any Borrower, any
Guarantor or their Subsidiaries, the Governing Documents of any Borrower, any
Guarantor or their Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Borrower, any Guarantor or their
Subsidiaries, (b) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of any
Borrower, any Guarantor or their Subsidiaries where any such conflict, breach or
default could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, (c) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any assets of any Borrower or Guarantor
other than Permitted Liens, or (d) require any approval of any holder of Equity
Interests of a Borrower or Guarantor, or any approval or consent of any Person
under any material agreement of any Borrower or Guarantor, other than consents
or approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect. 3.3 After giving effect to this
Amendment No. 1and each other agreement or instrument to be executed and
delivered by Borrowers or Guarantors hereunder, all of the 4



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre005.jpg]
representations and warranties set forth in the Credit Agreement as amended
hereby, and the other Loan Documents, are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of the date hereof (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date. 3.4 After giving effect to the provisions of
this Amendment No. 1 and each other agreement or instrument to be executed and
delivered by Borrowers or Guarantors hereunder, no Default or Event of Default
exists or has occurred and is continuing. Section 4. Release by Borrowers and
Guarantors. 4.1 Release. (a) In consideration of the agreements of Agent and
Lenders contained herein, and the continued making of the loans, advances and
other accommodations by Lenders (or Agent on behalf of Lenders) to Borrowers
pursuant to the Credit Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Borrower and
each Guarantor, on behalf of itself and its successors, assigns, and other legal
representatives, hereby, jointly and severally, absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent, each Lender, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Agent, Lender and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Borrower or any Guarantor, or any of its successors,
assigns, or other legal representatives and their respective successors and
assigns may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment No. 1, including, without limitation, for or on account of, or in
relation to, or in any way in connection with the Credit Agreement, as amended
and supplemented through the date hereof, and the other Loan Documents. (b) Each
Borrower and each Guarantor understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release. 5



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre006.jpg]
(c) Each Borrower and each Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final and unconditional nature of the
release set forth above. (d) Each Borrower and each Guarantor represent and
warrant that each such Person is the sole and lawful owner of all right, title
and interest in and to all of the claims released hereby and each such Person
has not heretofore voluntarily, by operation of law or otherwise, assigned or
transferred or purported to assign or transfer to any person any such claim or
any portion thereof. (e) Nothing contained herein shall constitute an admission
of liability with respect to any Claim on the part of any Releasee. 4.2 Covenant
Not to Sue. Each Borrower and each Guarantor, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, jointly and severally, covenants and agrees
with each Releasee that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any Claim released,
remised and discharged by any Borrower or any Guarantor pursuant to Section 4.1
hereof. If any Borrower or any Guarantor violates the foregoing covenant, each
Borrower and each Guarantor agrees to pay, in addition to such other damages as
any Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation. 4.3 Waiver of
Statutory Provisions. EACH BORROWER AND EACH GUARANTOR HEREBY EXPLICITLY WAIVE
ALL RIGHTS UNDER AND ANY BENEFITS OF ANY COMMON LAW OR STATUTORY RULE OR
PRINCIPLE WITH RESPECT TO THE RELEASE OF SUCH CLAIMS, EACH BORROWER AND EACH
GUARANTOR) AGREE THAT NO SUCH COMMON LAW OR STATUTORY RULE OR PRINCIPLE SHALL
AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS RELEASE. Section 5.
Conditions Precedent. Concurrently with the execution and delivery hereof, and
as a further condition to the effectiveness of this Amendment No. 1 and the
agreement of Agent and Lenders to the modifications and amendments set forth in
this Amendment No. 1: 5.1 Agent shall have received an executed copy of an
original or executed original counterparts of this Amendment No. 1 by electronic
mail or facsimile (with the originals, if requested by Agent, to be delivered
within five (5) Business Days after the date of such request), duly authorized,
executed and delivered by Borrowers, Guarantors and Supermajority Lenders; 5.2
Agent shall have received payment, or shall be authorized to charge the
Borrowers’ Loan Account for payment, of all fees set forth in any fee letter
between Agent and Borrowers with respect to the transactions contemplated by
this Amendment No. 1; 5.3 Agent shall have received the consent of the
Supermajority Lenders to the amendments to the Credit Agreement set forth in
this Amendment No. 1; 6



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre007.jpg]
5.4 each Borrower and Guarantor shall deliver, or cause to be delivered, to
Agent a true and correct copy of any consent, waiver or approval to or of this
Amendment No. 1, which any Borrower or Guarantor is required to obtain from any
other Person, and such consent, approval or waiver shall be in a form and
substance reasonably satisfactory to Agent in its good faith determination; 5.5
all requisite corporate action and proceedings in connection with this Amendment
No. 1 and the other Loan Documents delivered in connection herewith, shall be
satisfactory in form and substance to Agent, and Agent shall have received all
information and copies of all documents, including records of requisite
corporate action and proceedings which Agent may have reasonably requested in
connection therewith, such documents where requested by Agent or its counsel to
be certified by appropriate corporate officers or Governmental Authority; 5.6
all of the representations and warranties set forth in the Credit Agreement and
the other Loan Documents, each as amended by this Amendment No. 1, shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on and as of the date hereof (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date; 5.7 Agent
shall have received, in form and substance reasonably satisfactory to Agent, an
executed copy of an original or executed original counterparts of a Consent and
Ratification Agreement with respect to the merger of Venture Development &
Construction LLC, an Oklahoma limited liability company, with and into Cedar
Creek LLC by electronic mail or facsimile (with the originals, if requested by
Agent, to be delivered within five (5) Business Days after the date of such
request), duly authorized, executed and delivered by Cedar Creek LLC, Agent and
Required Lenders; 5.8 all other documents and legal matters in connection with
the transactions contemplated by this Amendment No. 1 shall have been delivered,
executed, or recorded and shall be in form and substance reasonably satisfactory
to Agent; and 5.9 after giving effect to the amendment contemplated by this
Amendment No. 1 and each other agreement or instrument to be executed and
delivered by Borrowers or Guarantors hereunder, no Default or Event of Default
shall exist or have occurred and be continuing. Section 6. Effect of this
Amendment No. 1. Except as expressly set forth herein, and in each other
agreement or instrument to be executed and delivered by Borrowers or Guarantors
hereunder, no other amendments, changes or modifications to the Loan Documents
are intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof and Borrowers and Guarantors shall not be entitled to any other or
further amendment by virtue of the provisions of this Amendment No. 1 or with
respect to the subject matter of this Amendment No. 1. To the extent of conflict
between the terms of this Amendment No. 1 and the other Loan Documents, the
terms of this 7



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre008.jpg]
Amendment No. 1 shall control. The Credit Agreement and this Amendment No. 1
shall be read and construed as one agreement. Section 7. Further Assurances.
Borrowers and Guarantors shall execute and deliver such additional documents and
take such additional action as may be reasonably requested by Agent to
effectuate the provisions and purposes set forth in this Amendment No. 1.
Section 8. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York. Section 9. Binding Effect. This Amendment No. 1 shall be binding upon
and inure to the benefit of Borrowers, Guarantors, Agent and Lenders and their
respective successors and assigns. Section 10. Reviewed by Attorneys. Each
Borrower and Guarantor represents and warrants that it (a) understands fully the
terms of this Amendment No. 1 and the consequences of the execution and delivery
of this Amendment No. 1, (b) has been afforded an opportunity to have this
Amendment No. 1 reviewed by, and to discuss this Amendment No. 1 and any
document executed in connection herewith with, such attorneys and other persons
as each Borrower and Guarantor may wish, and (c) has entered into this Amendment
No. 1 and executed and delivered all documents in connection herewith of its/his
own free will and accord and without threat, duress or other coercion of any
kind by any person. The parties hereto acknowledge and agree that neither this
Amendment No. 1 nor the other documents executed pursuant hereto shall be
construed more favorably in favor of one than the other based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation and preparation of this Amendment No. 1 and the
other documents executed pursuant hereto or in connection herewith. Section 11.
Waiver, Modification, Etc. No provision or term of this Amendment No. 1 may be
modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced. Section
12. Entire Agreement. This Amendment No. 1 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written. Section
13. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1. Section
14. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by 8



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre009.jpg]
telefacsimile or other electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment No.
1. Any party delivering an executed counterpart of this Amendment No. 1 by
telefacsimile or other electronic transmission shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment No. 1. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] 9



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre010.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written. BORROWERS: BLUELINX HOLDINGS INC. By: /s/ Justin B.
Heineman Name: Justin B. Heineman Title: Vice President, General Counsel and
Corporate Secretary BLUELINX CORPORATION By: /s/ Justin B. Heineman Name: Justin
B. Heineman Title: Vice President and Corporate Secretary BLUELINX FLORIDA LP
By: BlueLinx Florida Holding No. 2 Inc., its General Partner By: /s/ Justin B.
Heineman Name: Justin B. Heineman Title: Vice President and Corporate Secretary
CEDAR CREEK LLC, for itself and as successor by merger of Venture Development &
Construction, LLC By: /s/ Justin B. Heineman Name: Justin B. Heineman Title:
Vice President and Corporate Secretary CEDAR CREEK CORP. By: /s/ Justin B.
Heineman Name: Justin B. Heineman Title: Vice President and Corporate Secretary
ASTRO BUILDINGS INC. By: /s/ Justin B. Heineman Name: Justin B. Heineman Title:
Vice President and Corporate Secretary [Amendment No. 1 to Amended and Restated
Credit Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre011.jpg]
LAKE STATES LUMBER, INC. By: /s/ Justin B. Heineman Name: Justin B. Heineman
Title: Vice President and Corporate Secretary GUARANTORS: BLUELINX FLORIDA
HOLDING NO. 1 INC. By: /s/ Justin B. Heineman Name: Justin B. Heineman Title:
Vice President and Corporate Secretary BLUELINX FLORIDA HOLDING NO. 2 INC. By:
/s/ Justin B. Heineman Name: Justin B. Heineman Title: Vice President and
Corporate Secretary CEDAR CREEK HOLDINGS, INC., for itself and as successor by
merger of Panther Merger Sub, Inc. By: /s/ Justin B. Heineman Name: Justin B.
Heineman Title: Vice President and Corporate Secretary [Amendment No. 1 to
Amended and Restated Credit Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre012.jpg]
ABP AL (Midfield) LLC ABP CO II (Denver) LLC ABP FL (Lake City) LLC ABP FL
(Pensacola) LLC ABP FL (Yulee) LLC ABP IA (Des Moines) LLC ABP IL (University
Park) LLC ABP IN (Elkhart) LLC ABP KY (Independence) LLC ABP LA (New Orleans)
LLC ABP ME (Portland) LLC ABP MI (Grand Rapids) LLC ABP MN (Maple Grove) LLC ABP
MO (Kansas City) LLC ABP MO (Springfield) LLC ABP MO (Bridgeton) LLC ABP NC
(Charlotte) LLC ABP NJ (Denville) LLC ABP NY (Yaphank) LLC ABP OH (Talmadge) LLC
ABP OK (Tulsa) LLC ABP PA (Stanton) LLC ABP SC (Charleston) LLC ABP TN (Erwin)
LLC ABP TN (Memphis) LLC ABP TN (Madison) LLC ABP TX (El Paso) LLC ABP TX
(Houston) LLC ABP TX (Lubbock) LLC ABP TX (San Antonio) LLC ABP VA (Richmond)
LLC ABP VT (Shelburne) LLC By: BLUELINX HOLDINGS INC., as Sole Member By: /s/
Justin B. Heineman Name: Justin B. Heineman Title: Vice President and Corporate
Secretary [Amendment No. 1 to Amended and Restated Credit Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre013.jpg]
[Amendment No. 1 to Amended and Restated Credit Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre014.jpg]
AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a
Lender By: /s/ Anthony Leadbetter Name: Anthony Leadbetter Title: Director
[Amendment No. 1 to Amended and Restated Credit Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre015.jpg]
BANK OF AMERICA, N.A., as a Lender By: /s/ Douglas Cowen Name: Douglas Cowen
Title: Senior Vice President [Amendment No. 1 to Amended and Restated Credit
Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre016.jpg]
BMO HARRIS BANK N.A., as a Lender By: /s/ Elisabeth Izzo Name: Elisabeth Izzo
Title: Vice President [Amendment No. 1 to Amended and Restated Credit Agreement
(BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre017.jpg]
CITIZENS BANK, N.A., as a Lender By: /s/ James Horn Name: James Horn Title: Vice
President [Amendment No. 1 to Amended and Restated Credit Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre018.jpg]
TRUIST BANK, as successor by merger to SunTrust Bank, as a Lender By: /s/ Scott
Wheeler Name: Scott Wheeler Title: Vice President [Amendment No. 1 to Amended
and Restated Credit Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 
[ex101amendmentno1toarcre019.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Rod Swenson Name: Rod
Swenson Title: Vice President [Amendment No. 1 to Amended and Restated Credit
Agreement (BlueLinx)]



--------------------------------------------------------------------------------



 